 



Exhibit 10.20

FIRST AMENDMENT TO LEASE

     THIS FIRST AMENDMENT TO LEASE (“First Amendment”) is entered into as of
March 12, 2004 (the “Effective Date”), by and between POINT RICHMOND R&D
ASSOCIATES II, LLC, a California limited liability company,
successor-in-interest to Point Richmond R&D II, an LLC (“Landlord”), and SANGAMO
BIOSCIENCES, INC., a Delaware corporation (“Tenant”), with reference to the
following facts:

     A. Landlord and Tenant entered into that certain Triple Net Laboratory
Lease dated May 23, 1997, together with an Addendum thereto dated May 28, 1997
(collectively, the “Original Lease”), pursuant to which Landlord leased to
Tenant certain premises consisting of approximately 9,770 square feet of
rentable area (the “Premises”) in the building located at 501 Canal Boulevard,
Point Richmond, California (the “Building”). Thereafter, the Original Lease was
amended by (i) the letter agreement dated June 15, 1999 (the “June 15 Letter”),
pursuant to which, among other things, additional space in the Building
consisting of approximately 5,009 square feet of rentable area was added to the
Premises and the term of the Original Lease was extended to August 31, 2004,
(ii) the letter dated April 21, 2000 (the “April 21 Letter”), pursuant to which,
among other things, the rentable area of the Premises was amended, and (iii) the
letter agreement dated November 3, 2000 (the “November 3 Letter”), pursuant to
which additional space in the Building consisting of approximately 7,000 square
feet of rentable area was added to the Premises (the Original Lease, together
with the June 15 Letter, the April 21 Letter and the November 3 Letter, are
referred to collectively herein as the “Lease”).

     B. The Lease by its terms is scheduled to expire on August 31, 2004, and
the parties desire to extend the term of the Lease and amend the Lease in
certain other respects, all on the following terms and conditions.

     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

     1. Incorporation of Recitals and Defined Terms. Recitals A and B above are
hereby incorporated herein. Capitalized terms which are not otherwise defined in
this First Amendment shall have the meanings set forth in the Lease.

     2. Confirmation of Premises; Percentage Share. Landlord and Tenant hereby
confirm that, as of the Effective Date (a) the Premises contain approximately
21,860 square feet of rentable area and consist of Suites A, A-2 and B in the
Building, as shown on Exhibit A attached hereto; and (b) the percentage to be
used by the parties for purposes of calculating Tenant’s Pro Rata Share of
Operating Expenses is 26.77%.

     3. Condition of Premises; Parking. As of the Effective Date, Tenant is in
possession of the Premises and, provided that there is no material change in the
condition of the Premises between the Effective Date and the commencement of the
Extended Term (defined below) (i.e., there has been no material damage or
destruction to the Premises), Tenant agrees to accept the Premises as of the
commencement of the Extended Term in their “as is” condition. During the

 



--------------------------------------------------------------------------------



 



Extended Term, Tenant shall continue to have the use of 76 unreserved off-street
parking spaces, at no cost to Tenant.

     4. Extension of Term.

          (a) Extended Term. The term of the Lease is hereby extended for a
period of 120 months and shall expire on August 31, 2014 (the “Extended
Expiration Date”), unless sooner terminated or extended in accordance with the
terms of the Lease (as amended hereby). That portion of the term of the Lease
commencing as of September 1, 2004 and ending on the Extended Expiration Date
shall be referred to herein as the “Extended Term.”

          (b) Accelerated Expiration. Tenant shall have the one time right
(“Acceleration Option”) to accelerate the Extended Expiration Date to August 31,
2011 (the “Accelerated Expiration Date”), with respect to the Premises only
(specifically excluding any Refusal Space leased by Tenant pursuant to Section 9
below), if (i) Tenant is not in default under the Lease (beyond the expiration
of all applicable cure and notice periods) as of the date Tenant provides
Landlord with Tenant’s notice of acceleration (the “Acceleration Notice”), and
(ii) Tenant delivers the Acceleration Notice no later than September 1, 2010. If
Tenant exercises the Acceleration Option, (A) Tenant shall remain liable for all
Base Monthly Rent, Tenant’s Pro Rata Share of Operating Expenses, and other sums
accrued and due under the Lease up to and including the Accelerated Expiration
Date, even though billings for any such items may occur subsequent to the
Accelerated Expiration Date, and (B) Landlord shall remain liable for the
reconciliation of Operating Expenses for periods prior to the Accelerated
Expiration Date in accordance with the terms of Article 4 of the Lease and the
prompt refund to Tenant of any excess Operating Expenses paid by Tenant. Tenant
shall not be required to pay an early termination fee or penalty in connection
with the Acceleration Option. As of the date Tenant provides Landlord with a
timely Acceleration Notice, any unexercised rights or options of Tenant to
extend the term of the Lease or to expand the Premises (whether pursuant to any
expansion options, rights of first or second refusal, rights of first or second
offer, or other similar rights), and any tenant improvement allowance not
claimed by Tenant in accordance with the Lease, as amended hereby, as of such
date, shall immediately be deemed terminated and no longer available or of any
further force or effect.

     5. Base Monthly Rent. The schedule of Base Monthly Rent payable with
respect to the Premises during the Extended Term is the following:

                      APPROXIMATE         MONTHLY RATE     PERIOD   PER SQUARE
FOOT   BASE MONTHLY RENT
September 1, 2004 – August 31, 2005
  $ 1.60     $ 34,976.00  
 
               
September 1, 2005 – August 31, 2006
  $ 1.64     $ 35,850.40  
 
               
September 1, 2006 – August 31, 2007
  $ 1.68     $ 36,746.66  
 
               
September 1, 2007 – August 31, 2008
  $ 1.72     $ 37,665.33  

2



--------------------------------------------------------------------------------



 



                      APPROXIMATE         MONTHLY RATE     PERIOD   PER SQUARE
FOOT   BASE MONTHLY RENT
September 1, 2008 – August 31, 2009
  $ 1.77     $ 38,606.96  
 
               
September 1, 2009 – August 31, 2010
  $ 1.81     $ 39,572.13  
 
               
September 1, 2010 – August 31 , 2011
  $ 1.86     $ 40,561.44  
 
               
September 1, 2011 – August 31, 2012
  $ 1.90     $ 41,575.47  
 
               
September 1, 2012 – August 31, 2013
  $ 1.95     $ 42,614.86  
 
               
September 1, 2013 – August 31, 2014
  $ 2.00     $ 43,680.23  

     6. Cap on Tenant’s Pro Rata Share of Operating Expenses. During the
Extended Term, Tenant shall continue to pay Tenant’s Pro Rata Share of Operating
Expenses in accordance with the terms of the Lease; provided however, that
during the Extended Term, Tenant’s Pro Rata Share of Operating Expenses shall
not increase by more than 5% per calendar year on a compounding and cumulative
basis throughout the Extended Term (e.g. Tenant’s Pro Rata Share of Operating
Expenses for 2005 shall not exceed 105% of Tenant’s Pro Rata Share of Operating
Expenses for 2004; Tenant’s Pro Rata Share of Operating Expenses for 2006 shall
not exceed 105% of the maximum allowable amount of Tenant’s Pro Rata Share of
Operating Expenses permitted for 2005; etc.), By way of illustration, if
Tenant’s Pro Rata Share of Operating Expenses for 2004 are $0.60 per rentable
square foot per month, then Tenant’s Pro Rata Share of Operating Expenses for
2005 shall not exceed $0.63 per rentable square foot per month, and Tenant’s Pro
Rata Share of Operating Expenses for 2006 shall not exceed $0.6615 per rentable
square foot per month. If Tenant exercises the Extension Option(s) provided in
Section 8 below, Tenant’s Pro Rata Share of Operating Expenses during each
Option Term (defined below) shall be subject to the foregoing 5% per annum cap,
with the cap on Tenant’s Pro Rata Share of Operating Expenses for the first
calendar year during each Option Term to be 5% in excess of the maximum
allowable amount of Tenant’s Pro Rata Share of Operating Expenses permitted for
the calendar year immediately preceding the first calendar year of the
applicable Option Term; provided, however, Landlord shall have the right, by
written notice delivered to Tenant no later than sixty (60) days prior to the
commencement date of the applicable Option Term, to designate that the cap on
Tenant’s Pro Rata Share of Operating Expenses for the first calendar year during
such Option Term shall instead be 5% in excess of the actual Tenant’s Pro Rata
Share of Operating Expenses for the calendar year immediately preceding the
first calendar year of such Option Term.

     7. Tenant Improvement Allowance.

          (a) Landlord agrees to contribute the sum of $43,720.00 per year
(collectively, the “Extended Term Allowance”) for each year during the Extended
Term (i.e. each 12 month period from September 1 through August 31 during the
Extended Term) toward Tenant’s cost of performing Alterations in the Premises in
accordance with the terms and conditions of Section 7.3 of the Lease (the
“Extended Term Alterations”). The first annual increment of the Extended Term
Allowance shall be available to Tenant, on and after September 1, 2004, and each
subsequent annual increment of the Extended Term Allowance shall be available to
Tenant on and after each September 1 thereafter through August 31, 2014.

3



--------------------------------------------------------------------------------



 



If Tenant does not submit a request for full payment of any annual increment of
the Extended Term Allowance to Landlord for any year in which such annual
increment of the Extended Term Allowance is available, such unused amount shall
be added to the increment of the Extended Term Allowance available to Tenant
during the subsequent years. Any portion of the Extended Term Allowance that is
not claimed by Tenant prior to August 31, 2014, shall accrue to the sole benefit
of Landlord, and Tenant shall not be entitled to any credit, abatement or other
concession in connection therewith. The Extended Term Allowance may only be used
for hard and/or soft costs in connection with the Extended Term Alterations; and
in no event shall the Extended Term Allowance be used for the purchase of
equipment, furniture or other items of personal property of Tenant. Tenant shall
be responsible for all elements of the design of Tenant’s plans for the Extended
Term Alterations (including, without limitation, compliance with law,
functionality of design and the structural integrity of the design), and
Landlord’s approval of Tenant’s plans therefor shall in no event relieve Tenant
of the responsibility for such design.

          (b) The Extended Term Allowance shall be paid to Tenant or, at
Landlord’s option, to the order of the contractor that performed the applicable
Extended Term Alterations, within thirty (30) days following receipt by Landlord
of receipted bills or invoices covering all labor and materials expended and
used in such Extended Term Alterations. Notwithstanding anything herein to the
contrary, Landlord shall not be obligated to disburse any portion of the
Extended-Term Allowance during the continuance of a default by Tenant under the
Lease (beyond the expiration of all applicable cure and notice periods), and
Landlord’s obligation to disburse shall only resume when and if such default is
cured. Landlord and Tenant acknowledge that all Extended Term Alterations shall,
without compensation or credit to Tenant, become part of the Premises and the
property of Landlord at the time of their installation and shall remain in the
Premises, unless, at the time of Landlord’s consent to the applicable Extended
Term Alterations, Landlord notified Tenant in writing that Landlord would
require removal of such Extended Term Alterations from the Premises upon the
expiration or earlier termination of the Lease. Landlord shall not be entitled
to receive (or deduct from the Extended Term Allowance) any construction
management fee or oversight fee in connection with any Extended Term
Alterations, Notwithstanding the foregoing, Landlord and Tenant agree that if
the property management company (currently Wareham Property Group) provides
construction management or administrative services in connection with any
Extended Term Alterations, such property management company shall be entitled to
a construction management or administration fee in connection with any Extended
Term Alterations in accordance with the schedule contained on Exhibit D attached
hereto.

     8. Extension Options.

          (a) Landlord hereby grants Tenant options to extend the Extended Term
(each, an “Extension Option”) for two (2) additional periods of five (5) years
each (each, an “Option Term”), commencing immediately after the expiration of
the Extended Term, in the case of the first Extension Option, or the expiration
of the first Option Term, in the case of the Second Extension Option. Each
Extension Option shall be upon the terms and conditions contained in the Lease
(as amended hereby), except that (1) the initial Base Monthly Rent for the
Premises during each Option Term shall be equal to 95% of the “fair market rent”
for the Premises as of the commencement of the applicable Option Term (i.e., the
rate that a willing, comparable, new (i.e., non-renewal), non-equity tenant
would pay, and that a willing landlord of

4



--------------------------------------------------------------------------------



 



comparable research and development laboratory space in Richmond, California
would accept at arms’ length), determined in the manner set forth in
subparagraph (b) below, and (2) Tenant shall not be entitled to the Extended
Term Allowance during the Option Terms. The fair market rent shall not take into
account any Alterations constructed by Tenant and paid for by Tenant without any
reimbursement from Landlord. Tenant“s election to exercise an Extension Option
(“Tenant’s Extension Notice”) must be given to Landlord in writing not less than
twelve (12) full calendar months prior to the expiration of the then current
term of the Lease. Notwithstanding anything to the contrary contained herein, an
Extension Option exercised by Tenant shall, at Landlord’s option, be null and
void and of no further force or effect if Tenant is in default under the Lease
(beyond the expiration of all applicable cure and notice periods) as of the date
of Tenant’s Extension Notice for such Extension Option.

          (b) If Tenant properly exercises an Extension Option, the initial Base
Monthly Rent during the applicable Option Term shall be determined in the
following manner. Landlord shall advise Tenant in writing of Landlord’s good
faith, reasonable determination of the fair market rent (based on the definition
of fair market rental set forth above) for the Premises as of the commencement
of the applicable Option Term (“Landlord’s Fair Market Proposal”) no less than
two hundred seventy (270) days prior to the commencement of the applicable
Option Term, provided Landlord’s notification to Tenant of Landlord’s Fair
Market Proposal shall specifically state that Tenant shall have one hundred
twenty (120) days after receipt of Landlord’s Fair Market Proposal within which
to approve or disapprove Landlord’s Fair Market Proposal. If Tenant does not
disapprove in writing Landlord’s Fair Market Proposal within one hundred ten
(110) days after receipt of Landlord’s Fair Market Proposal, Landlord shall
provide Tenant written notice (“Second Notice”) that Tenant’s failure to respond
within a period of ten (10) days shall be deemed Tenant’s approval of Landlord’s
Fair Market Proposal. Tenant’s failure to respond within ten (10) days after
Landlord’s delivery of the Second Notice shall be deemed to be an approval of
Landlord’s Fair Market Proposal and Landlord’s Fair Market Proposal shall be
final and binding upon the parties. In the event Tenant timely disapproves in
writing Landlord’s Fair Market Proposal, Landlord and Tenant shall attempt in
good faith to agree upon the fair market rent within thirty (30) days of
Tenant’s notice of disapproval. If after such thirty (30) day period, Landlord
and Tenant have not agreed in writing as to the fair market rent, the parties
shall determine the fair market rent in accordance with the procedure set forth
below.

               (i) Within ten (10) days after the expiration of such thirty
(30) day period, Tenant shall notify Landlord of the name and address of the
broker appointed to represent Tenant (“Tenant’s Broker”). Tenant’s Broker shall
be licensed in the State of California, engaged in the brokerage business in the
San Francisco-East Bay commercial real estate market for at least the
immediately preceding five (5) years, and familiar with the research and
development laboratory market in Richmond, California. Within thirty (30) days
of the appointment of Tenant’s Broker’s, Tenant shall advise Landlord in writing
of Tenant’s Broker’s good faith, reasonable determination of the fair market
rent for the Premises as of the commencement of the applicable Option Term
(“Tenant’s Broker’s Fair Market Proposal”). Landlord shall have ten (10) days
after receipt of Tenant’s Broker’s Fair Market Proposal within which to approve
or disapprove Tenant’s Broker’s Fair Market Proposal. In the event Landlord
disapproves in writing Tenant’s Broker’s Fair Market Proposal, Landlord and
Tenant shall attempt in good faith to agree upon the fair market rent within
thirty (30) days of Landlord’s notice of disapproval. If after such thirty
(30) day period, Landlord and Tenant have not agreed

5



--------------------------------------------------------------------------------



 



in writing as to the fair market rent, the parties shall determine the fair
market rent in accordance with the procedure set forth below.

               (ii) If Landlord and Tenant are unable to agree upon the fair
market rent within such second (2nd) thirty (30)-day period, Landlord and
Tenant’s Broker shall, within ten (10) days thereafter, appoint a third broker
meeting the qualifications set forth above with the added qualification that
such third broker shall not have previously acted for either Landlord or Tenant.
Within thirty (30) days following the appointment of the third broker, the third
broker shall deliver his or her written determination of the fair market rent to
Landlord and Tenant. If the third broker’s determination of fair market rent
falls between Landlord’s Fair Market Proposal and Tenant’s Broker’s Fair Market
Proposal, the third broker’s determination shall be deemed to be the fair market
rent for purposes of determining the initial Base Monthly Rent for the Premises
for the applicable Option Term. If the third broker’s determination falls
outside of Landlord’s Fair Market Proposal and Tenant’s Broker’s Fair Market
Proposal, whichever of Landlord’s Fair Market Proposal and Tenant’s Broker’s
Fair Market Proposal most closely reflects the fair market rent as determined by
the third broker shall be deemed to be the fair market rent for purposes of
determining the initial Base Monthly Rent for the Premises for the applicable
Option Term, and such determination shall be binding on both Landlord and
Tenant. Tenant shall pay all costs, commissions and fees of Tenant’s Broker in
connection with such determination of the fair market rent. The costs and fees
of the third broker shall be paid one-half by Landlord and one-half by Tenant.

          (c) If the amount of the fair market rent has not been determined in
accordance with this Section 8 as of the commencement of the applicable Option
Term, then Tenant shall continue to pay the Base Monthly Rent in effect at the
expiration of the Extended Term or the expiration of the first Option Term, as
applicable, until the amount of the fair market rent is determined. When such
determination is made, Tenant shall pay any deficiency to Landlord within thirty
(30) days after such determination or Landlord shall credit any overpayment by
Tenant against Tenant’s next accruing rent under the Lease, as appropriate.

          (d) The Base Monthly Rent payable hereunder during each Option Term
shall be increased by two percent (2%) on each anniversary of the commencement
date of the applicable Option Term.

     9. Right of First Refusal.

          (a) Commencing on the Effective Date and continuing throughout the
Extended Term (the “Right of First Refusal Period”), Tenant shall have the right
of first refusal (the “Right of First Refusal”) to lease the space known as
Suite C and Suite C-2, as shown on Exhibit B attached hereto (each, a “Refusal
Space”) as and when such Refusal Space becomes available to lease during the
Extended Term.

          (b) During the Right of First Refusal Period, prior to entering into a
letter of intent with a bona fide third party prospective tenant with respect to
any Refusal Space, Landlord shall give Tenant a written notice (“Offer Notice”),
accompanied by the letter of intent for the applicable Refusal Space which
identifies the Refusal Space, the rental rate, parking terms, the term of the
lease, any tenant improvement allowances or improvements, alterations or other

6



--------------------------------------------------------------------------------



 



monetary concessions to be provided by Landlord in connection with such
prospective tenant, and all other material terms with respect to the proposed
lease of the Refusal Space (collectively, the “Material Terms”). Tenant shall
have a period of five (5) business days after Tenant’s receipt of the Offer
Notice in which to notify Landlord (“Response Notice”) whether Tenant desires to
lease such Refusal Space on the Material Terms.

          (c) If Tenant provides a Response Notice agreeing to lease the Refusal
Space on the Material Terms, Landlord shall prepare an amendment to the Lease
(the “Expansion Amendment”) adding such Refusal Space to the Premises on the
Material Terms set forth in the Offer Notice. The Expansion Amendment shall
reflect changes in the Base Monthly Rent, rentable area of the Premises,
Tenant’s Pro Rata Share of Operating Expenses and other appropriate terms. A
copy of the Expansion Amendment shall be (i) sent to Tenant within ten (10) days
after Landlord’s receipt of the Response Notice, and (ii) executed by Landlord
and Tenant within thirty (30) days after Tenant’s receipt of same, but, upon
Landlord’s receipt of a Response Notice, an otherwise valid exercise of Tenant’s
Right of First Refusal shall be fully effective whether or not the Expansion
Amendment is executed.

          (d) Unless otherwise provided in the Offer Notice, and provided that
there has been no material change in the condition of the Refusal Space after
the date of the Response Notice (i.e., there has been no material damage or
destruction to the Refusal Space), each Refusal Space (including improvements
and personalty, if any) shall be accepted by Tenant in its condition and
as-built configuration existing on the date the term for such Refusal Space
commences.

          (e) The rights of Tenant under this Section 9 with respect to a
particular Refusal Space shall terminate, with respect to such Refusal Space
only, if Landlord has delivered two (2) Offer Notices for such Refusal Space and
Tenant has failed to timely provide a Response Notice for each such Offer
Notice. In addition, the rights of Tenant under this Section 9 shall terminate
upon Tenant’s failure to cure a monetary default under the Lease after the
expiration of applicable notice and cure periods at any time during the thirty
six (36) months immediately preceding the date Landlord would have been
obligated to provide Tenant an Offer Notice.

          (f) The Right of First Refusal granted herein is subject and
subordinate to the expansion rights (whether such rights are designated as a
right of first offer, right of first refusal, expansion option or otherwise) of
other existing tenants of the Building with respect to the Refusal Space that
are reflected in such tenants’ leases as of the Effective Date, as such rights
are summarized on Exhibit C attached hereto.

     10. Deleted Provisions. The rights of first refusal contained in
Section 19.12.3 of the Original Lease and Section 6 of the June 15 Letter, and
the options to extend contained in Section 3.1 of the Original Lease and the
November 3 Letter are hereby deleted in their entireties and of no further force
or effect.

     11. Real Estate Fee. Within ten (10) business days after the mutual
execution and delivery of this First Amendment, Landlord shall pay CB Richard
Ellis, Inc. a fee in connection with this First Amendment in the amount of
$87,440.00. Landlord shall indemnify, defend and hold Tenant harmless from and
against any and all claims for the $87,440.00 fee payable to CB

7



--------------------------------------------------------------------------------



 



Richard Ellis, Inc. described above, and any and all claims by any other real
estate broker, salesperson or finder claiming to have represented Landlord for a
commission, finder’s fee or other compensation in connection with this First
Amendment. Tenant shall indemnify, defend and hold Landlord harmless from and
against any and all claims, other than the $87,440.00 fee payable to CB Richard
Ellis, Inc. described above, by any real estate broker, salesperson or finder
claiming to have represented Tenant for a commission, finder’s fee or other
compensation in connection with this First Amendment. Notwithstanding anything
to the contrary contained in this Section 11, Tenant shall be solely responsible
for any commission, fees or costs payable to any real estate broker, sales
person or finder claiming to have represented Tenant in connection with any
future amendment to the Lease or Tenant’s exercise of the Extension Options or
Right of First Refusal contained herein.

     12. Notices. Section 19.2 of the Lease is hereby amended to provide that
Tenant’s address for notices under the Lease is as follows:

Sangamo BioSciences, Inc.
501 Canal Boulevard, Suite A100
Richmond, California 94804
Attn: Mr. Greg Zante

                 Senior Director, Finance and Administration

     13. Authority. This First Amendment shall be binding upon and inure to the
benefit of the parties, their respective heirs, legal representatives,
successors and assigns. Each party hereto and the persons signing below warrant
that the person signing below on such party’s behalf is authorized to do so and
to bind such party to the terms of this First Amendment.

     14. Status of Lease. Except as amended hereby, the Lease is unchanged, and,
as amended hereby, the Lease remains in full force and effect.

     IN WITNESS WHEREOF, Landlord and Tenant have entered into this First
Amendment as of the date first set forth above.

                 
TENANT:
          LANDLORD:    
 
                SANGAMO BIOSCIENCES, INC.,
a Delaware-corporation       POINT RICHMOND R&D ASSOCIATES II, LLC,
a California limited liability company
 
               
By:
  /s/ Edward O. Lanphier II       By:   /s/ Richard K. Robbins

               
Print Name:
  Edward O. Lanphier II       Print Name:   Richard K. Robbins
Its:
  President + CEO       Its:   Managing Member

8